     Case 2:17-cv-02178-MMD-DJA Document 162 Filed 12/10/20 Page 1 of 7


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6      VICTORIA-JOY GODWIN,                               Case No. 2:17-cv-02178-MMD-DJA

7                                      Plaintiff,                        ORDER
              v.
8
       SENIOR GARDEN APARTMENTS, et al.,
9
                                   Defendants.
10

11

12    I.     SUMMARY

13           Pro se Plaintiff Victoria-Joy Godwin filed an 87-page Fourth Amended Complaint

14    alleging numerous defendants violated the Fair Housing Act, operated a racketeering

15    scheme, and engaged in a civil conspiracy using state court personnel to intimidate

16    Plaintiff. (ECF No. 87 (“FAC”).) Plaintiff alleges Defendants Elizabeth Brown, Steve

17    Grierson, Betty Foley, and Collin Jayne (collectively, “Defendants”)—all state court

18    employees—engaged in acts in their official and individual capacities to cause Plaintiff

19    harm. (Id.) Before the Court are Brown’s motion to dismiss (ECF No. 91) and Grierson,

20    Foley, and Jayne’s motion to dismiss (ECF No. 131). Plaintiff opposes both dismissal

21    motions. (ECF Nos. 96, 138.)1

22           As further explained below, the Court grants Defendants’ motions to dismiss. The

23    Court finds Defendants enjoy quasi-judicial immunity and are entitled to Eleventh

24

25           1ECF   No. 138 is titled Plaintiff’s “motion for striking defendants’ motion to dismiss.”
      The Court construes the motion as a response to Grierson, Foley, and Jayne’s dismissal
26    motion (ECF No. 131). Nevertheless, if the Court accepted the motion as a motion to
      strike, it would be denied as Plaintiff’s arguments are without merit.
27
             Plaintiff additionally names Brown in ECF No. 138 as one of the defendants that
28    filed ECF No. 131. This may be the result of a docketing error that has since been
      corrected. Brown is identified as a defendant in ECF No. 91 and not a defendant in ECF
      No. 131.
     Case 2:17-cv-02178-MMD-DJA Document 162 Filed 12/10/20 Page 2 of 7


1     Amendment protection. Plaintiff’s claims against Defendants are therefore dismissed with

2     prejudice.

3     II.    BACKGROUND

4            The following allegations are adapted from Plaintiff’s FAC.2 In June 2017, Plaintiff’s

5     landlord filed an eviction action against Plaintiff. (ECF No. 87 at 18.) The landlord

6     additionally filed a second eviction action against Plaintiff (“Second Action”). (Id. at 21-

7     22.) On September 27, 2017, Plaintiff received a notice to vacate due to a court order

8     granting the landlord summary eviction. (Id. at 24.) Plaintiff thereafter appeared at a court

9     hearing, and the court refused to re-address the grant of summary eviction in the Second

10    Action. (Id. at 25.)

11           Plaintiff filed an injunction and appealed in the Second Action. (Id. at 26.) Court

12    employee Collin Jayne ignored the merits of Plaintiff’s injunction, thus demonstrating

13    Jayne’s “willingness to join the conspiracy to defraud Plaintiff and obstruct justice.” (Id. at

14    27.) After court hearings on Plaintiff’s case, Jayne and court employee Betty Foley were

15    induced to engage in actions resulting in a court order they “knew was designed to

16    prevent, impede, and constrain” the judgment of a higher court. (Id. 27-28.) Foley and

17    Jayne furthermore sent Plaintiff fraudulent decisions. (Id. at 30.) During this litigation

18    period, Plaintiff mailed conditional acceptances to Foley, Jayne, and court clerk Steve

19    Grierson, but they “refused to resolve the issue as to the roles of the [research attorneys]

20    as checks and balances preserving justice.” (Id. at 31.)

21           At some point, Plaintiff appealed two summary judgment decisions to the Nevada

22    Court of Appeals. (Id. at 31-32.) According to Plaintiff, court employee Elizabeth Brown

23    engaged in mail fraud, refused to properly train research attorneys, prevented Plaintiff

24    from questioning and investigating public employees’ performance, encouraged bribery,

25    and withheld documents. (Id. at 33-34.) Brown and Grierson failed to produce training

26
             2The  Court again finds it difficult to decipher Plaintiff's allegations and her factual
27
      basis for her claims is somewhat confusing. Although the Court has raised the issue of
28    clarity before (see ECF Nos. 42 at 2, 36 at 3), Plaintiff's claims require the Court to
      construe them as stated above.
                                                      2
     Case 2:17-cv-02178-MMD-DJA Document 162 Filed 12/10/20 Page 3 of 7


1     materials and concealed information. (Id. at 65, 67, 84-85.) Moreover, Defendants all

2     engaged in acts for the “purpose of obstructing the enforcement of a court order” that

3     remanded a summary eviction action to the lower court. (Id. at 41.)

4            Plaintiff states she suffers from severe and enduring emotional distress as a result

5     of Defendants’ acts or failures to act. (Id. at 48.) Plaintiff alleges seven claims for relief:

6     (1) quid pro quo sexual harassment; (2) hostile environment sexual harassment; (3)

7     intentional infliction of emotional distress; (4) negligent infliction of emotional distress; (5)

8     defamation; (6) racketeering; and (7) civil conspiracy. (Id. at 42-86.) Plaintiff seeks

9     compensatory and punitive damages in addition to other prayers for relief. (Id. at 86-87.)

10    III.   LEGAL STANDARD

11           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

12    relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pleaded complaint must provide

13    “a short and plain statement of the claim showing that the pleader is entitled to relief.”

14    Fed. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While

15    Rule 8 does not require detailed factual allegations, it demands more than “labels and

16    conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

17    Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations

18    must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

19    survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

20    claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

21    U.S. at 570).

22           In Iqbal, the Supreme Court clarified the two-step approach district courts are to

23    apply when considering motions to dismiss. First, a district court must accept as true all

24    well-pleaded factual allegations in the complaint; however, legal conclusions are not

25    entitled to the assumption of truth. See id. at 678. Mere recitals of the elements of a cause

26    of action, supported only by conclusory statements, do not suffice. See id. Second, a

27    district court must consider whether the factual allegations in the complaint allege a

28    plausible claim for relief. See id. at 679. A claim is facially plausible when the plaintiff’s

                                                     3
     Case 2:17-cv-02178-MMD-DJA Document 162 Filed 12/10/20 Page 4 of 7


1     complaint alleges facts that allow a court to draw a reasonable inference that the

2     defendant is liable for the alleged misconduct. See id. at 678. Where the complaint does

3     not permit the Court to infer more than the mere possibility of misconduct, the complaint

4     has “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679

5     (alteration in original) (internal quotation marks and citation omitted). That is insufficient.

6     When the claims in a complaint have not crossed the line from conceivable to plausible,

7     the complaint must be dismissed. See Twombly, 550 U.S. at 570.

8     IV.    DISCUSSION

9            Defendants argue Plaintiff’s claims should be dismissed under Fed. R. Civ. P.

10    12(b)(6) on the following grounds: (1) the Eleventh Amendment bars Defendants from

11    being sued in their official capacities; (2) Defendants have quasi-judicial immunity; (3)

12    Plaintiff’s tort claims are implausible; (4) there is no evidence Defendants participated in

13    racketeering; and (5) Plaintiff is unable to establish Defendants engaged in civil

14    conspiracy.3 (ECF Nos. 91, 131.) The Court will address Defendants’ quasi-judicial

15    immunity and Eleventh Amendment arguments in turn as they prove to be dispositive in

16    resolving the dismissal motions.

17           A.      QUASI-JUDICIAL IMMUNITY

18           Defendants argue that they have quasi-judicial immunity against Plaintiff’s claims.

19    (ECF Nos. 91 at 4, 131 at 6, 10-11.) Plaintiff appears to counter that immunity does not

20    extend to Defendants as clerks and research attorneys. (ECF No. 96 at 3, 5-9.)4 The

21    Court disagrees with Plaintiff.

22           “A seemingly impregnable fortress in American Jurisprudence is the absolute

23    immunity of judges from civil liability for acts done by them within their judicial jurisdiction.”

24

25           3Plaintiff’sFAC fails to provide sufficient factual allegations against Defendants
      and merely asserts conclusory statements. See Iqbal, 556 U.S. at 678. The Court agrees
26    with Defendants on Grounds 3, 4, 5. Further discussion is unnecessary and unwarranted
      as it does not affect the outcome of Defendants’ motions to dismiss.
27
                      makes this argument in her opposition (ECF No. 96) to Brown’s motion to
             4Plaintiff
28    dismiss (ECF No. 96), but the argument is general to state court employees as to also
      apply to Grierson, Foley, and Jayne’s motion to dismiss (ECF No. 131).
                                                 4
     Case 2:17-cv-02178-MMD-DJA Document 162 Filed 12/10/20 Page 5 of 7


1     Gregory v. Thompson, 500 F.2d 59, 62 (9th Cir. 1974) (citing Pierson v. Ray, 386 U.S.

2     547, 554 (1967)). This immunity extends to shield court clerks. See Mullis v. U.S. Bankr.

3     Ct., 828 F.2d 1385, 1390 (9th Cir. 1987) (“Court clerks have absolute quasi-judicial

4     immunity from damages for civil rights violations when they perform tasks that are an

5     integral part of the judicial process . . . unless [the] acts were done in the clear absence

6     of all jurisdiction.”). Quasi-judicial immunity extends to individuals performing functions

7     “closely associated with the judicial process.” Duvall v. Cty. of Kitsap, 260 F.3d 1124,

8     1133 (9th Cir. 2001) (quoting Moore v. Brewster, 96 F.3d 1240, 1244 (9th Cir. 1996)).

9            Brown is the Clerk of the Nevada Supreme Court and Grierson is the Clerk of the

10    Eighth Judicial District Court. (ECF Nos. 91 at 1, 131 at 1.) Foley and Jayne are law clerks

11    for the Eighth Judicial District Court. (ECF No. 131 at 1.) Based on Plaintiff’s allegations,

12    the Court infers that Brown and Grierson had a responsibility to train court staff, manage

13    cases, provide information to litigants, and mail court decisions. Foley and Jayne were

14    responsible for legal research, drafting court documents, and assisting judges. Even if the

15    Court accepts Plaintiff’s allegations as true, Defendants’ actions were conclusively

16    “integral part[s] of the judicial process” and were not performed in the “clear absence of

17    all jurisdiction.” Mullis, 828 F.2d at 1390-91; see Stump v. Sparkman, 435 U.S. 349, 356-

18    57 (1978); see also Moore, 96 F.3d at 1243-45 (affirming a district court dismissal of

19    claims against a clerk and law clerk on the ground of judicial immunity). The Court

20    therefore agrees that Defendants are immune from liability on Plaintiff’s claims.

21           B.      ELEVENTH AMENDMENT BAR

22           Defendants argue the Eleventh Amendment prevents Plaintiff from bringing state

23    tort claims against Defendants in their official capacities. (ECF Nos. 91 at 3-4, 131 at 5.)

24    Plaintiff appears to counter that Defendants remain liable as the Eleventh Amendment

25    bar civil rights actions and not tort claims. (ECF No. 96 at 7, 12.)5 The Court does not find

26    Plaintiff’s argument persuasive.

27
28           5See   supra note 4 and accompanying text.

                                                   5
     Case 2:17-cv-02178-MMD-DJA Document 162 Filed 12/10/20 Page 6 of 7


1            The Ninth Circuit Court of Appeals has held, “[f]ederal courts are without

2     jurisdiction to entertain suits seeking civil damages against a state.” Prod. & Leasing, Ltd.

3     v. Hotel Conquistador, Inc., 709 F.2d 21, 21 (9th Cir. 1983) (citing Quern v. Jordan, 440

4     U.S. 332, 337 (1979)). “Where the state is in fact the real party in interest this bar cannot

5     be circumvented by naming an individual state official or state agency as a nominal

6     defendant.” Id. (quoting Ronwin v. Shapiro, 657 F.2d 1071, 1073 (9th Cir. 1981)). While

7     a state may waive its Eleventh Amendment immunity to a suit, Nevada has not done so.

8     See id. (citing O’Connor v. Nevada, 686 F.2d 749, 750 (9th Cir. 1982)). “Eleventh

9     Amendment immunity extends to actions against state officers sued in their official

10    capacities.” Id. at 22 (quoting Jackson v. Hayakawa, 682 F.2d 1344, 1350 (9th Cir. 1982)).

11           Here, Plaintiff sued Defendants in their official capacities for defamation, and

12    intentional and negligent inflictions of emotional distress. (ECF No. 87 at 45-54.) The

13    Eleventh Amendment, however, bars Plaintiff’s tort claims as Nevada has not waived

14    immunity. See NRS § 41.031(3) (“The State of Nevada does not waive its immunity from

15    suit conferred by Amendment XI of the Constitution of the United States.”). Moreover,

16    despite Plaintiff’s unsupported argument, the Eleventh Amendment does in fact bar state

17    tort claims. See Gunn v. Skolnik, Case No. 2:09-cv-02195-LDG (VCF), 2014 WL

18    3592296, *6 (D. Nev. July 18, 2014) (emphasis added) (“Defendants acting in their official

19    capacity for the State are immune from a state tort claim because the State did not waive

20    its Eleventh Amendment immunity.”). The Court therefore agrees with Defendants.

21           In sum, Defendants are entitled to Eleventh Amendment protection. Defendants

22    also have quasi-official immunity. Plaintiff’s claims against Defendants are therefore

23    dismissed with prejudice.

24    V.     CONCLUSION

25           The Court notes that the parties made several arguments and cited to several

26    cases not discussed above. The Court has reviewed these arguments and cases and

27    determines that they do not warrant discussion as they do not affect the outcome of the

28    motions before the Court.

                                                   6
     Case 2:17-cv-02178-MMD-DJA Document 162 Filed 12/10/20 Page 7 of 7


1           It is therefore ordered that Defendant Elizabeth Brown’s motion to dismiss (ECF

2     No. 91) is granted. All claims against Brown are dismissed with prejudice.

3           It is further ordered that Defendants Steve Grierson, Betty Foley, and Collin

4     Jayne’s motion to dismiss (ECF No. 131) is granted. All claims against Grierson, Foley,

5     and Jayne are dismissed with prejudice.

6           It is further ordered that Plaintiff’s motion to strike (ECF No. 138), which the Court

7     construes as a response to Defendants’ motion to dismiss (ECF No. 131), is denied.

8           DATED THIS 10th Day of December 2020.

9

10

11                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  7
